79718: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-21959: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79718


Short Caption:WHITFIELD VS. NEV. STATE PERS. COMM'NCourt:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1900641Classification:Civil Appeal - General - Pro Bono Program


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:03/01/2021 at 10:00 AMOral Argument Location:Carson City


Submission Date:03/01/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantMichael Whitfield
					In Proper Person
				


RespondentLorna WardAaron D. Ford
							(Attorney General/Carson City)
						Kevin A. Pick
							(Attorney General/Reno)
						


RespondentNevada State Personnel CommissionAaron D. Ford
							(Attorney General/Carson City)
						Kevin A. Pick
							(Attorney General/Reno)
						


RespondentState of Nevada Department of AdministrationAaron D. Ford
							(Attorney General/Carson City)
						Kevin A. Pick
							(Attorney General/Reno)
						


RespondentThe State of Nevada Department of CorrectionsAaron D. Ford
							(Attorney General/Carson City)
						Kevin A. Pick
							(Attorney General/Reno)
						





Docket Entries


DateTypeDescriptionPending?Document


10/01/2019Filing FeeFiling Fee Paid. $250.00 from Michael Whitfield.  Check no. 1483. (SC)


10/01/2019Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)19-40774




10/01/2019Notice/OutgoingIssued Notice Regarding Deadlines. (SC)19-40776




10/09/2019Transcript RequestFiled Proper Person Appellant's Certificate of No Transcript Request. (SC)19-41901




10/15/2019Order/ProceduralFiled Order Directing Transmission of Record. Record on Appeal due: 30 days. (SC).19-42523




10/18/2019Docketing StatementFiled Proper Person Docketing Statement Civil Appeals. (SC).19-43318




10/21/2019MotionFiled Respondents' Motion to Dismiss. (SC)19-43553




10/23/2019Record on Appeal DocumentsFiled Record on Appeal (VOL 1). (SC)19-43787




10/23/2019Record on Appeal DocumentsFiled Record on Appeal (VOL 2). (SC)19-43788




10/24/2019Record on Appeal DocumentsFiled Record on Appeal (VOLS 3 & 4) (SEALED). (SC)


10/29/2019Notice/IncomingFiled Respondents' Notice of Amended Certificate of Service - Motion to Dismiss.  (SC)19-44461




11/08/2019MotionFiled Proper Person Appellant's Opposition to Motion to Dismiss. (SC).19-45964




11/13/2019Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. (Amended)19-46547




11/15/2019MotionFiled Respondent's Reply in Support of Motion to Dismiss.  (SC)19-46961




11/27/2019Order/ProceduralFiled Order Regarding Pro Bono Counsel. Having considered the documents transmitted by the district court and the record on appeal, this court has determined that the appointment of pro bono counsel to represent appellant would assist this court in reviewing this appeal. This case is hereby referred to the program established by 
the Pro Bono Committee to evaluate whether appellant can benefit from the program. Accordingly, the clerk of this court shall transmit a copy of this order and the attached case summary and district court order to the Legal Aid Center of Southern Nevada for financial eligibility screening. Notice of Appearance due: 60 days. The briefing schedule in this appeal shall be suspended pending further order of this court. fn2 [This court defers ruling on the motion to dismiss.] (SC).19-48549




12/09/2019Order/ProceduralFiled Order Denying Motion to Dismiss. Respondent State of Nevada, Department of Corrections (NDOC) moves to dismiss this appeal for lack of jurisdiction. This court denies the motion to dismiss. In a footnote to the motion to dismiss, NDOC asks that this court modify the caption of the appeal to omit parties who were not parties to the district court proceedings.  However, NDOC does not specify which parties it seeks to remove from the caption.  This court declines to modify the caption of this appeal at this time.  NDOC may file a formal motion to amend the caption, if deemed warranted.  Any such motion must specify the parties NDOC seeks to remove from the caption. (SC).19-49763




01/27/2020Notice/IncomingFiled Notice of Appearance of Pro Bono Counsel.  Kelly H. Dove,
Esq. and Gil Kahn, Esq. appearing as counsel for appellant.  (SC)20-03673




02/10/2020Order/ProceduralFiled Order Reinstating Briefing. Appellant's Transcript Request Form due: 14 days; Opening Brief and Appendix due: 90 days. (SC).20-05532




02/24/2020Transcript RequestFiled Certificate of No Transcript Request. (SC).20-07350




04/29/2020MotionFiled Stipulation for Extension of Time to File Opening Brief.  (SC)20-16199




04/29/2020Notice/OutgoingIssued Notice - Stipulation Approved.  Appellant's Opening Brief and Appendix due:  June 10, 2020.  (SC)20-16304




06/10/2020MotionFiled Appellant's Motion for Extension of Time to File Opening Brief. (SC)20-21826




06/19/2020MotionFiled Response to Appellant's Motion for Extension of Time to File Opening Brief.  (REJECTED - UNTIMELY FILED).  (SC)


06/22/2020Notice/OutgoingIssued Notice of Rejection of Filed Document - Response to Appellant's Motion for Extension of Time to File Opening Brief.  (SC)20-23000




06/22/2020Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: July 10, 2020. (SC)20-23027




07/10/2020AppendixFiled Appendix to Opening Brief - Joint Appendix.  (SC)20-25495




07/10/2020BriefFiled Appellant's Opening Brief. (SC)20-25577




08/04/2020MotionFiled Stipulation for Extension of Time to File Answering Brief.  (SC)20-28396




08/04/2020Notice/OutgoingIssued Notice - Stipulation Approved.  Respondent's Answering Brief due:  September 9, 2020.  (SC)20-28402




09/02/2020MotionFiled Respondent's Motion to Extend Time. Unopposed Motion for Extension of Time to File Answering Brief (Second Request) (SC)20-32372




09/03/2020Order/ProceduralFiled Order Granting Motion. Respondents' answering brief due: September 23, 2020. (SC)20-32549




09/23/2020BriefFiled Respondent's Answering Brief (SC)20-34990




10/21/2020MotionFiled Stipulation for Extension of Time to File Reply Brief. (SC)20-38591




10/21/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved for Reply Brief.  Due date is November 23, 2020. (SC)20-38655




11/23/2020BriefFiled Appellant's Reply Brief. (SC)20-42643




11/23/2020Case Status UpdateBriefing Completed/To Screening. (SC)


01/21/2021Order/ProceduralFiled Order Scheduling Oral Argument. This matter is scheduled for oral argument on March 1, 2021, at 10:00 a.m.  The argument will be videoconferenced.  The argument shall be limited to 30 minutes.
   The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection.     
   Within 7 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test capabilities of the connection and video equipment approximately one week prior to argument. (SC)21-01794




02/16/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-04479




03/01/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. 79718. (SC)


07/29/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Silver, J. Majority: Hardesty/Stiglich/Cadish/Silver/Herndon. Pickering, J., with whom Parraguirre, J., dissenting. 137 Nev. Adv. Opn. No. 34. En Banc. (SC).21-21959




08/13/2021MotionFiled Appellant's Motion to Withdraw as Counsel. (SC)21-23622




08/13/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Petition for Rehearing due:  August 30, 2021.  (SC)21-23675




08/17/2021Post-Judgment PetitionFiled Appellant's Petition for Rehearing. (SC)21-24015




08/17/2021MotionFiled Respondent's Reply Motion to Withdraw as Counsel for Appellant. (SC)21-24047




08/23/2021Order/ProceduralFiled Order Granting Motion to Withdraw.  The clerk shall remove Kelly H. Dove and Gil Jahn as counsel for appellant.  This matter shall proceed with appellant acting pro se.  Appellant's pro se petition for rehearing was filed on August 17, 2021.  (SC)21-24470




08/30/2021Filing FeeFiling Fee Paid. $150.00 from Michael Whitfield check no. 1519. (SC)


09/09/2021Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). Parraguirre, J., with whom, Pickering, J., agrees, dissenting - (EN BANC). (SC)21-26119




10/04/2021RemittiturIssued Remittitur. (SC)21-28322




10/04/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


10/19/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 6, 2021. (SC)21-28322





Combined Case View